Citation Nr: 0014400
Decision Date: 04/06/00	Archive Date: 09/08/00

DOCKET NO. 98-00 035A              DATE APR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to service connection for a disability of the right arm
and left arm manifested by motor and sensory deficits secondary to
the service-connected disability of residuals of a fractured
cervical spine.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1964 to
December 1968.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1998 rating decision by the Los Angeles,
California, Regional Office (RO) of the Department of Veterans
Affairs (VA). The Board further notes that although the issue of
service connection for a bilateral arm disability (including carpal
tunnel syndrome) as secondary to the service-connected disability
of residuals of a fractured cervical spine was not directly
addressed until the August 1998 rating decision, the Board finds
that the veteran's statement received in August 10, 1995,
constituted a claim for service connection for a bilateral arm
disability (including carpal tunnel syndrome) as secondary to the
service-connected disability of residuals of a fractured cervical
spine.

FINDING OF FACT

There is competent evidence demonstrating that the veteran's
bilateral arm disability is medically related to the service-
connected disability of residuals of a fractured cervical spine.

CONCLUSION OF LAW

The veteran's bilateral arm disability is proximately due to or the
result of his service-connected disability of residuals of a
fractured cervical spine. 38 U.S.C.A. 1131 (West 1991); 38 C.F.R.
3.102, 3.310 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral arm disability is related
to his service- connected cervical spine disorder.

- 2 -

As a preliminary matter, the Board notes that the veteran's claim
is well grounded within the meaning of 38 U.S.C.A. 5107(a) (West
1991). That is, the Board finds that he has presented a claim which
is plausible and capable of substantiation. The Board is also
satisfied that all relevant facts have been properly developed. No
further assistance to the veteran is required to comply with the
duty to assist as mandated by 38 U.S.C.A. 5107(a).

The law provides that a veteran is entitled to service connection
for disability resulting from a disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110; 38 C.F.R. 3.303.
Disability which is proximately due to or the result of a service
connected disease or injury shall be service connected. 38 C.F.R.
3.310(a). Secondary service connection may also be granted for the
degree of aggravation to a non-service connected disorder which is
proximately due to or the result of a service connected disorder.
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran was granted service connection for a cervical spine
disability in an August 1969 rating decision.

Medical records reflect that the veteran currently suffers from a
bilateral arm disability. For example, a July 1994 VA record
indicates that the veteran suffered from bilateral carpal tunnel
syndrome, and a February 1995 VA examination noted motor and
sensory deficits in both upper extremities.

In a November 1998 letter, the veteran's private physician, Alan
Moelleken, M.D., indicated that "it is probable that the cervical
problem is causing [the veteran's] neurologic symptoms including
numbness, weakness and pain." Dr. Moelleken also stated that the
veteran's bilateral arm pain and weakness were related to his
cervical spine disability, a view shared by the VA physician who
performed the veteran's January 1995 spine examination.

The Board acknowledges that in his August 1997 consultation notes,
Dr. Roy Vingan, M.D., appears to be stating that the veteran's
bilateral arm disability was not related to his cervical spine
disability. Nevertheless, the Board finds that the

- 3 -

evidence in this case is at least in relative equipoise on the
question of whether a bilateral upper arm disability is related to
the residuals of the fracture of the cervical spine. Under
governing law, the veteran and his claim are accorded the benefit
of the doubt in resolving such a matter, and service connection is
therefore warranted for a disability of the right and left upper
extremities manifested by motor and sensory deficits secondary to
the service-connected disability of residuals of a fractured
cervical spine.

ORDER

Service connection for a disability of the right arm and left arm
manifested by motor and sensory deficits secondary to the service-
connected disability of residuals of a fractured cervical spine is
granted.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

4 - 



